UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR | | TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-28515 FIREPOND, INC. (Exact name of small business issuer as specified in its charter) Delaware20-3446646 (State or other jurisdiction of (IRS Employer incorporation or organization)identification no.) 205 Newbury Street, Suite 204, Framingham, MA 01701 (Address of principal executive offices) (508) 820 4300 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes |X| No | | Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). | | Yes |X| No Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) after distribution of securities under a plan confirmed by a court: Yes |X| No |_| The number of shares outstanding of the issuer's common stock, par value $.001 per share, as of November 8, 2007 is 8,349,239 shares. Transitional Small Business Disclosure Format (Check one): Yes |_| No |X| FIREPOND, INC. INDEX Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheet at September 30, 2007 3 ConsolidatedStatements of Operationsfor the Three Months Ended September 30, 2006 and 2007 4 Consolidated Statement of Stockholders' Equity for the Three Months Ended September 30, 2007 5 Consolidated Statement of Cash Flows for the Three Months EndedSeptember 30, 2006 and2007 6 Notes to Consolidated Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3. CONTROLS AND PROCEDURES 19 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 21 -2- Part I. Financial Information Item 1.Consolidated Financial Statements FIREPOND, INC. CONSOLIDATED BALANCE SHEET September 30, 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $1,407,427 Restricted cash 1,009,780 Accounts receivable, net 710,654 Other current assets 116,304 Total current assets 3,244,165 Property and equipment, net 84,517 Debt issuance costs 1,402,653 Goodwill 4,772,413 Deposits and deferred offering costs 384,094 Total assets $9,887,842 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of long-term notes payable $3,102,479 Accounts payable 640,800 Accrued liabilities 1,404,723 Deferred revenue 1,386,355 Total current liabilities 6,534,357 Non-current deferred revenue 39,972 Long-term notes payable net of unamortized discount of $3,733,334 1,875,495 Total Liabilities 8,449,824 Stockholders' equity Preferred stock, $0.001 par value Authorized - 5,000,000 shares Issued and outstanding - none - Common stock, $0.001 par value Authorized - 100,000,000 shares Issued and outstanding - 8,349,239 shares 8,349 Additional paid-in capital 30,666,808 Accumulated deficit (28,703,158) Deferred compensation (533,981) Total stockholders' equity 1,438,018 Total liabilities and stockholders' equity $9,887,842 The accompanying notes are an integral part of these consolidated financial statements. -3- FIREPOND, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For The Three Months Ended September 30, 2006 and 2007 (Unaudited) 2006 2007 Revenues OnDemand revenues $315,811 $549,665 Enterprise revenues 712,201 616,421 Total revenues 1,028,012 1,166,086 Cost of revenues OnDemand costs 290,001 380,676 Enterprises costs 141,673 78,166 Total cost of revenues 431,674 458,842 Gross profit 596,338 707,244 Operating expenses Sales and marketing 397,222 554,514 General and administrative 959,849 1,013,542 Research and development 523,216 470,293 Restructuring and other special charges (14,285) - Total operating expenses 1,866,002 2,038,349 Loss from operations (1,269,664) (1,331,105) Other income (expense), net Interest expense (1,834,118) (1,314,835) Interest and other income 599,675 24,111 Total other income (expense), net (1,234,443) (1,290,724) Net Loss $(2,504,107) $(2,621,829) Net loss per share - basic and diluted Net loss per share $(0.66) $(0.34) Basic and diluted weighted average commonshares outstanding 3,785,916 7,676,451 The accompanying notes are an integral part of these consolidated financial statements. -4- FIREPOND, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For The Three Months Ended September 30, 2007 (Unaudited) Common Stock Shares Par Value Additional Paid in Capital Accumulated Deficit Deferred Compensation Stockholder’s Equity Balance, June 30, 2007 8,224,239 $8,224 $29,898,183 $(26,081,329) $(976,356) $2,848,722 Issuance of common stock under bridge loan 125,000 125 768,625 - - 768,750 Net loss for the three months ended September 30, 2007 - - - (2,621,829) 442,375 (2,179,454) Balance, September 30, 2007 8,349,239 $8,349 $30,666,808 $(28,703,158) $(533,981) $1,438,018 The accompanying notes are an integral part of these consolidated financial statements. -5- FIREPOND, INC. CONSOLIDATED STATEMENT OF CASH FLOWS For The Three Months Ended September 30, 2006 and 2007 (Unaudited) 2006 2007 Cash flows from operating activities Net loss $(2,504,107) ($2,621,829) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 1,178,598 1,060,485 Stock based compensation expense 63,999 442,375 Changes in assets and liabilities Accounts receivable (490,317) 90,552 Other current assets (66,146) 3,856 Accounts payable (263,781) 70,493 Accrued liabilities (231,316) 124,220 Deferred revenue 119,844 (124,721) Net cash used in operating activities (2,193,226) (954,569) Cash flows from investing activities Purchase of property and equipment (14,968) (30,958) Decrease(Increase) in restricted cash (2,500,000) 152,810 Other assets 41,767 (6,031) Net cash provided by (used in) investing activities (2,473,201) 115,821 Cash flows from financing activities Proceeds from sale of stock, net of expenses 6,045,691 - Borrowings under notes payable, net of repayments (500,000) 1,808,672 Deferred offering costs - (364,614) Debt issuance costs (24,973) 112,145 Net cash provided by financing activities 5,520,718 1,556,203 Net increase in cash and cash equivalents 854,291 717,455 Cash and cash equivalents, on June 30, 2006 and 2007 831,184 689,972 Cash and cash equivalents, on September 30, 2006 and 2007 $1,685,475 $1,407,427 Supplemental cash flow information: Cash interest paid during the period $48,667 $136,430 Non Cash Financing and Investing Activities: During the quarter ended September 30, 2007, the Company issued 125,000 shares of common stock valued at $768,750 in connection with the Bridge Loan.See Note 4. The accompanying notes are an integral part of theses consolidated financial statements. -6- FIREPOND, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) NOTE 1 – THE COMPANY Description of Business Firepond, Inc. (f.k.a. FP Technology, Inc., together, the "Company”) is a pioneer in software solutions that help companies with complex products to convert more leads into accurate orders.Companies with complex products may achieve measurable and meaningful returns on investment using the Company’s technology by reducing total cost of sales, whether sales are generated through a direct sales force, an indirect channel network or via the web. The Company generates revenue from its new OnDemand, multi-tenant, subscription based software as well as legacy license and service revenue.The OnDemand product was launched in commercial form in January 2006 and the Company is strategically transitioning from an historic enterprise software model to a web based delivery model.License revenue is generated from licensing the rights to the use of Company’s packaged software products.Service revenue is generated from sales of maintenance; consulting and training services performed for customers that license the Company’s products. Prior to September13, 2005, the Company’s assets were owned and operated by a predecessor company also named Firepond, Inc., or Old Firepond, which was subsequently liquidated.Its remaining assets and liabilities are being administered by a liquidating trust. Principles of Consolidation The financial statements presented herein include the consolidated financial statements of Firepond, and the Firepond liquidating trust. Basis of Presentation and Continuance of Operations The accompanying unaudited, consolidated financial statements have been pre­pared by the Company in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to Article 10 of Regulation S-X of the Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. The results for the three month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending June 30, 2008, or for any future period. These unaudited consolidated financial statements and notes should be read in conjunction with the consolidated financial statements included in the Company's Form 10-KSB for the fiscal year ended June 30, 2007. Furthermore, these unaudited, consolidated financial statements have been prepared by the Company on a going concern basis. As such, the statements anticipate the realization of assets and the liquidation of liabilities in the normal course of business. -7- FIREPOND, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) Notwithstanding this fact, the Company has, for some time, been incurring losses and negative cash flow from operations.For the three month period ended September 30, 2007, the Company incurred a net loss of approximately $2.6 million and negative cash flow from operations of approximately $955,000. For the fiscal year ended June30, 2007, the Company incurred a net loss of approximately $23.3 million and negative cash flows from operations of approximately $5.4 million. Moreover, while demand for the Company’s OnDemand applications seems to be growing, it is not clear at this point that future operational cash flow will be sufficient to sustain present operations and meet debt obligations that mature in the next twelve months.The Company is, therefore, likely to require additional capital either in the form of new debt, renegotiation of existing debt facilities or equity infusions. In the past, the Company has been successful in completing numerous rounds of financing, including a $7.0 million PIPE Financing in August 2006,the January 2007 restructuring of the CAP financing, providing $3.5 million of net proceeds, and the August 2007 short term debt financing providing $2.95 million in net proceeds. However, no assurances can be given that additional financing will be available, in which case, the Company’s ability to achieve its business objectives will be adversely affected.The accompanying consolidated financial statements do not include any adjustments that might result from such adverse outcomes. The Company has chosen to report the expenses associated with its sales and marketing efforts as a separate line item in its current results for the three month period ended September 30, 2007 and accordingly has reclassified the prior period ended September 30, 2006 to conform to the 2007 financial statement presentation.Previously such expenses were combined with the general and administrative expenses and such costs and expenses were reported as a single line item. During the three month period ended September 30, 2007, the Company determined that certain expenses consisting of human resource costs, information systems costs and facilities costs previously allocated to cost of revenues should beclassified as general and administrative expenses. This adjustment resulted in reclassification of $84,000 in the three month period ended September 30, 2006 from cost of revenues to general and administrative expenses. In addition, the Company determined to differentiatecost of revenues in the same manner it classifies revenues. On August 14, 2007, the Company filed a registration statement on Form SB-2 with the U.S. Securities and Exchange Commission for a proposed public offering of the Company’s common stock.The Company believes that the successful completion of the proposed equity offering will provide it with the necessary capital resources to meet all of its future obligations, including all debt repayment obligations that may arise in the next twelve months as well as expand the Company’s operations to meet perceived growing demand for its products and services. However, no assurance can be given that the proposed equity offering will be completed, or that if completed, will be on terms that are favorable or acceptable to the Company. -8- FIREPOND, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company’s significant accounting policies are disclosed in its Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007 and have not changed materially as of September 30, 2007. NOTE 3 - INCOME TAXES No provision for income taxes is required at September 30, 2007 because the Company has recognized a loss for financial reporting purposes in the fiscal period. The Company adopted the provisions of Financial Accounting Standards Board Interpretation No.48, Accounting for Uncertainty in Income Taxes, or Interpretation 48, during the current fiscal quarter. As a result of the implementation of Interpretation 48, the Company determined that an "ownership change" had occurred upon the acquisition of the Company's predecessor’s stock by Jaguar Technology Holding, LLC on December 2, 2003. As such, section 382 of the Internal Revenue Codemay limitthe Company's ability to utilize net operating loss carryovers and tax credit carryovers. The Company has not completed the detailed analysis underlying the calculation of the applicable limitation but believes a deferred tax assets equal to approximately $10.9 million should be recognized. This asset has been fully offset by a valuation allowance.Management does not believe that the estimates of unrecognized tax benefits will change significantly in the next 12 months. NOTE 4 - RECENT FINANCINGS Bridge Loan On August 2, 2007, the Company entered into a Securities Purchase Agreement (the “Bridge Loan”) with certain holders of the Senior Secured Convertible Notes we issued in January 2007. As part of the Securities Purchase Agreement, the Company sold for $3.0 million in gross proceeds, secured subordinated notes due May 2008 in the face amount of approximately $3.3 million, resulting in an original issue discount of 15% per annum calculated for the nine-month term.After maturity, interest will accrue at the rate of 15% per annum. The Company also issued the note holders 125,000 shares of common stock. The maturity of the notes will accelerate in their entirety in the event the Company raises at least $5.0 million in gross proceeds in an equity offering. The common stock will be registered if, in the two-year period beginning on August 2, 2007, the Company files a registration statement, unless such registration statement is for shares issued in conjunction with (1) an acquisition of another company or company benefit plans, or (2) pursuant to a bona fide firm commitment underwritten public offering with a nationally recognized investment bank that generates gross proceeds to the Company in excess of $5.0 million (other than certain shelf registrations). In the event of a change in control of the Company, the note holders may require that the Company repurchase the notes at 110% of the outstanding principal amount. -9- FIREPOND, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) NOTE 5 –NOTES PAYABLE CAP Financing– Notes and Warrants On March29, 2006, the Company entered into a Securities Purchase Agreement with certain institutional investors pursuant to which the investors purchased the following from the Company: • Senior Secured Nonconvertible Notes due 2011 in an aggregate principal amount of $50.0million (the “CAP Financing”), exchangeable for Senior Secured Convertible Notes due 2011 (the “Convertible Notes”), or redeemable under certain circumstances, and which the Convertible Notes were convertible into shares of the Company’s common stock;and • Warrants to acquire in the aggregate up to 6,875,000 shares of the Company’s common stock (including warrants granted to the placement agent to acquire 625,000shares of our common stock). Master Exchange Agreement On January24, 2007, the Company entered into a Master Exchange Agreement (the “Exchange Agreement”) with the holders of the Nonconvertible Notes. Under the Exchange Agreement, the Company exchanged with the investors in the CAP Financing all of the Nonconvertible Notes (with an aggregate principal balance of $50.0 million) and all of the outstanding CAP Warrants (exercisable for an aggregate of 6,250,000shares of common stock at an initial exercise price of $8.00 per share) originally issued in the CAP Financing in exchange for the following aggregate consideration: • $45.0million in principal repayment of the Nonconvertible Notes, plus accrued interest thereon; • a new issue of 12%Senior Secured Convertible Notes due January 2009 in the aggregate principal amount of $5.6million (the “New Convertible Notes”), issued under an indenture with The Bank of New York (the “New Indenture”); • warrants to purchase an aggregate of 1,214,285shares of common stock at an initial exercise price of $7.00 per share (the “New Warrants), exercisable for five years, and containing customary pro-rata anti-dilution protections;and • 1,500,000 fully paid shares of common stock (the “New Shares”). Under the terms of the New Indenture, the Company obtained a letter of credit from Wells Fargo Bank, National Association in a stated amount of $1.3million in respect of approximately two years of interest payments payable under the New Convertible Notes. -10- FIREPOND, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) The $45.0million principal repayment on the Nonconvertible Notes and the $5.0million gross proceeds were obtained from the $50.0million CAP escrow account plus the accrued interest on the Nonconvertible Notes. After payment of associated fees and expenses and securing the letter of credit, net proceeds to the Company from the New Convertible Notes were approximately $3.5million. The Convertible Noteholders have certain rights in the event of a sale of the Company and may require the repurchase of the Convertible Notes in certain circumstances. Financings with Trident Growth Fund On September13, 2005 and November25, 2005, Trident Growth Fund,L.P., (“Trident”), loaned FPT Holdings $2.0million and $0.5 million, respectively, with interest accruing at 12% per annum. Interest was payable monthly and principal originally due on the earlier of September30, 2006 or on consummation of a change in control transaction. In addition, Trident received warrants to purchase up to 390,625shares of our common stock at a $4.00 exercise price. The funds received pursuant to these Notes were used for working capital. In September 2006, the maturity of the Trident notes was extended until September 2008, providing for ratable monthly amortization of the then remaining balance of $2.0million. In January 2007, Trident exercised its Warrant rights and the Company issued Trident 234,219 of our common shares.The Company repaid the outstanding indebtedness to Trident Growth Fund as of August 31, 2007. NOTE 6 – OTHER MATERIAL AGREEMENTS On January 24, 2007, the Company agreed to exchange with Rodman & Renshaw LLC (“Rodman”) outstanding warrants previously issued to Rodman to purchase an aggregate of 625,000 shares of Common Stock at an exercise price of $8.00 per share for (i) new warrants to purchase 71,429 shares of Common Stock at an exercise price $7.00 per share and (ii) 150,000 fully-paid shares of Common Stock. In addition, on January24, 2007, the Company entered into a Registration Rights Agreement with the holders of the New Convertible Notes and New Warrants. Under this agreement, the Company agreed to register for resale the shares of common stock issued under the Exchange Agreement and certain shares held by Rodman and Trident, 130% of the common stock underlying the New Convertible Notes (or 1,040,000shares), and 130% of common stock issuable upon exercise of the New Warrants (or 1,650,000shares). Under this agreement, the Company filed a registration statement with the U.S. Securities and Exchange Commission covering the resale of these shares. Effective April24, 2007, the holders of the registration rights executed a waiver to the Registration Rights Agreement, waiving their rights to have all but 1,432,000shares of common stock registered. The registration of these shares became effective on May24, 2007. The Company entered into a consulting agreement with Trident dated as of September 1, 2006 (the “Trident Consulting Agreement”), pursuant to which Trident agreed to provide consulting services to the Company. Trident agreed to assist the Company in developing its business prospects and marketing materials, advise the Company with respect to possible financing transactions and provide such other services as may be agreed from time to time. -11- FIREPOND, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Unaudited) The term of the Trident Consulting Agreement commenced on September 1, 2006 and continued for twelve months. The Company also agreed to issue to Trident options, exercisable for a period of five years, to purchase up to 1,000,000 shares of Common Stock of the Company at an exercise price of $7.00 per share. In February 2007, Trident received 179,579 shares of common stock in partial exercise of the Trident options. The Trident Consulting Contract was terminated and all remaining Trident options were cancelled as a result of repayment of the remaining balance of the 12% Senior Secured Convertible Debenture No. 1, dated September 13, 2005, as of August 31. 2007. NOTE 7 – LITIGATION In August 2001, our predecessor, Old Firepond, was named as a defendant in a securities class action filed in United States District Court for the Southern District of New York related to its initial public offering (“IPO”) in February 2000.
